 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    RICHARD FURMAN,

 9                             Plaintiff,                    CASE NO. C19-1939-RSM

10            v.
                                                             ORDER DENYING IN FORMA
11    BANK OF AMERICA NATIONAL                               PAUPERIS REQUEST
      HEADQUARTERS, et al.,
12
                               Defendants .
13

14          The Court, having reviewed plaintiff’s application to proceed in forma pauperis (IFP), the

15   Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the

16   remaining record, does hereby find and ORDER:

17          (1)     The Court adopts the Report and Recommendation;

18          (2)     Plaintiff’s IFP application is DENIED. Plaintiff is directed to pay the full filing fee

19   of $400.00 within thirty (30) days of the date of signature below. If the filing fee is not paid, this

20   case will be dismissed;

21          (3)     The Clerk shall file the complaint only on receipt of the filing fee. If no filing fee

22   is paid within thirty (30) days of the date of this Order, the Clerk is directed to close the file; and

23   ///

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 1
 1          (4)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 7 day of January 2020.

 4

 5
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 2
